DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11, 13-20 are allowed.
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “exposing the plasma-treated upper structure and the lower structure to a hydrogen passivation process,
wherein the plasma protection layer includes a non-conductive segment that partially covers the top electrode and the plasma treatment is focused on the segment”.

Regarding claim 13, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “forming a plasma protection layer including a plurality of non-conductive segments on the top electrode;
forming an interlayer dielectric layer on the plasma protection layer;
forming a contact hole landing on each of the segments by performing a plasma etch process on the interlayer dielectric layer;
partially etching the segments to expose the top electrode below the contact hole;
forming a metal wiring connected to the top electrode through the contact hole; and
exposing the capacitor, the metal wiring and the lower structure to a hydrogen passivation process”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.